Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the Request for continued examination (RCE) and the amendment filed 9/23/2022, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 
Response to Arguments and Amendment
3.	Claims 1-4 have been amended to add new limitations. New claims 11-17 are also added. These newly added limitations are addressed in the rejections stated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2015/0071081) in view of Miklos et al (US 2008/0280611).
	Regarding claims 1-4, Gupta discloses a method, user equipment and non-transitory computer readable medium comprising: a memory; and a processor coupled to the memory (Claim 1: a method of controlling uplink power of a user equipment. Claim 11: comprising at least one processor and a memory configured to…), wherein the processor and the memory are configured to: 
obtain, via a first beamformed wireless communication link with a first transmit receive point, first power control information for the first beamformed wireless communication link with the first transmit receive point, the firstQCOM-3339U4C1Qualcomm Ref. No. 16503914C109 beamformed wireless communication link with the first transmit receive point carried on a first carrier frequency (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies.);
generate a first power control signal based on the first power control information and configured to constrain a transmission power for a first transmission from the user equipment via the first beamformed wireless communication link with the first transmit receive point carried on the first carrier frequency (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands.); 
obtain, via a second beamformed wireless communication link with a second transmit receive point, second power control information for the second beamformed wireless communication link with the second transmit receive point, the second beamformed wireless communication link with the second transmit receive point carried on the first carrier frequency on which the first beamformed wireless communication link with the first transmit receive point is also carried (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies. Paragraph 0066: wherein the respective downlink cells utilize the same frequency carrier.  Paragraph 0067: wherein the downlink channels are in substantially the same carrier frequency.); and 
generate a second power control signal based on the second power control information configured to constrain a transmission power for a second transmission from the user equipment via the second beamformed wireless communication link with the second transmit receive point carried on the first carrier frequency on which the first beamformed wireless communication link with the first transmit receive point is also carried, the second transmission being at least concurrent in time with the first transmission (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Claim 7: receiving one or more TPC commands from a third cell and one of the first or second cells, determining an or-of-downs transmit power based on the one or more TPC commands. Figure 7: The transmission 712 to each of the base stations originates from the same transmission. Therefore, a control signal that constrains a transmission power for a first transmission to a first base station will constrain the transmission power for a second transmission to a second base station.).  
Gupta discloses the power control system where if any of the base stations require a power increase the power will increase and where if all the base stations request a power decrease, the power will decrease as shown in figure 14. Gupta does not disclose the UE is able to set it’s transmit power levels differently towards the two base stations.
Miklos discloses the communication system shown in figure 1. Miklos discloses a handover method for a mobile station and base stations. Figure 10 shows the communication between the UE and multiple base stations. Paragraph 0079 discloses during a handover transition, i.e., the period when both radio links to both the old and new NodeB are active, the UE is power controlled by both NodeBs. If the UE is able to set it’s transmit power levels differently toward the two NodeBs, it sets the power to each link individually according to received power control commands. Since the transmit power levels are set differently, the first and second power control signals will be different from one another. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of setting the transmit power levels differently according to the received power control commands and transmitting at those different power levels as taught by Miklos into the method, user equipment and non-transitory computer readable medium comprising: a memory; and a processor coupled to the memory of Gupta. By individually setting the transmit power levels to each of the base stations that are controlling the UE, more accurate power control in the system can be achieved. This will improve the efficiency of the communication system.
Regarding claim 11, the combination discloses wherein: the obtaining of the first power control information comprises a first power control operation; and the obtaining of the second power control information comprises a second power control operation (Gupta: Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Claim 7: receiving one or more TPC commands from a third cell and one of the first or second cells, determining an or-of-downs transmit power based on the one or more TPC commands. Miklos: paragraph 0079: during a handover transition, i.e., the period when both radio links to both the old and new NodeB are active, the UE is power controlled by both NodeBs. If the UE is able to set it’s transmit power levels differently toward the two NodeBs, it sets the power to each link individually according to received power control commands.), wherein the second power control operation is independent of the first power control operation (Miklos: paragraph 0079: during a handover transition, i.e., the period when both radio links to both the old and new NodeB are active, the UE is power controlled by both NodeBs. If the UE is able to set it’s transmit power levels differently toward the two NodeBs, it sets the power to each link individually according to received power control commands.).  
Regarding claim 12, the combination discloses wherein: the first power control operation uses a first beam; and the second power control operation uses a second beam (Gupta: Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies.).  
Regarding claim 13, the combination discloses communicating first transport blocks via the first beamformed wireless communication link; communicating second transport blocks via the second beamformed wireless communication link (Gupta: Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies.); and processing the first transport blocks independently of the second transport blocks (Miklos: paragraph 0079: during a handover transition, i.e., the period when both radio links to both the old and new NodeB are active, the UE is power controlled by both NodeBs. If the UE is able to set it’s transmit power levels differently toward the two NodeBs, it sets the power to each link individually according to received power control commands.)  
Regarding claim 14, the combination discloses wherein the processing comprises error processing (Gupta: Paragraphs 0075 and 0087 disclose the receiver at the UE receives and checks the CRC codes to determine whether frames were successfully decoded.).  
Regarding claim 15, the combination discloses wherein the processing comprises cyclic redundancy check (CRC) processing (Gupta: Paragraphs 0075 and 0087 disclose the receiver at the UE receives and checks the CRC codes to determine whether frames were successfully decoded.).  
Regarding claim 16, the combination discloses communicating via the first beamformed wireless communication link using a first radio frequency chain of the user equipment; and communicating via the second beamformed wireless communication link using a second radio frequency chain of the user equipment (Gupta: figure 8. Paragraph 0068: figure 8 is a simplified diagram illustrating some of the components of the transceiver 800 for a UE. Multiple transceiver chains are shown.).  
Regarding claim 17, the combination discloses communicating via the first beamformed wireless communication link using a first antenna sub-array of the user equipment; and communicating via the second beamformed wireless communication link using a second antenna sub-array of the user equipment (Gupta: figure 8. Paragraph 0068: figure 8 is a simplified diagram illustrating some of the components of the transceiver 800 for a UE. Multiple transceiver chains are shown.).  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/8/2022